FILED                                                                                                  2cit pps w jd
5/21/2021 2:21 PM            Case   5:21-cv-00630 Document 1-2 Filed 07/02/21 Page 1 of 4
Mary Angie Garcia                               2021CI10201
Bexar County District Clerk
Accepted By: Martha Medellin

                                             Cause No. _____________________

               SUSAN MATA and ALMA ADAME,                       §                   IN THE DISTRICT COURT
                                                                §
                                           Plaintiffs,          §                     Bexar County - 225th District Court
                                                                §
               V.                                               §
                                                                §               ______ JUDICIAL DISTRICT
               SHINING STAR TRANSPORTATION,                     §
               INC., and MARCUS M. PRESTON, JR.,                §
                                                                §
                                           Defendants.          §                   BEXAR COUNTY, TEXAS

                                           PLAINTIFFS’ ORIGINAL PETITION

             TO THE HONORABLE JUDGE OF SAID COURT:

                     Plaintiffs file this Original Petition, complaining of Defendants Marcus M. Preston, Jr., and

             Shining Star Transportation Inc., and for cause of action shows the following:
                                                               I.

                                              DISCOVERY CONTROL PLAN

                     Plaintiffs intend to conduct discovery pursuant to a level three (3) discovery control plan.
                                                              II.

                                                          PARTIES

                     Plaintiff Susan Mata is an individual residing in Bexar County, Texas.

                     Plaintiff Alma Adame is an individual residing in Bexar County, Texas.

                     Defendant Marcus M. Preston, Jr. resides in Los Angeles County, California. At all times

             material hereto, Preston was operating a motor vehicle on a public roadway in Texas. Accordingly,

             he may be served with process by serving: J. Bruce Bugg, Jr., Chairman, Texas Transportation

             Commission, 125 E. 11th Street, Austin, Texas 78701-2483. Upon request and payment of $25,

             together with two (2) copies of the citation and petition, the Chairman of the Texas Transportation

             Commission shall forward same to:

                                                     Marcus M. Preston, Jr.
                                                     5799 Golden Drive
                                                     Lancaster, California 93536.
            Case 5:21-cv-00630 Document 1-2 Filed 07/02/21 Page 2 of 4



       Defendant Shining Star Transportation Inc., is a motor carrier licensed by the United States

Department of Transportation (US DOT No. 2425410, MC00835687) and it may be served with

process by serving its agent for service in Texas, Diane Fonseca, 2591 Dallas Parkway, Suite 300,

Frisco, Texas 75034.
                                               III.

                                             VENUE

       Venue is proper in Bexar County because all or a substantial part of the events or omissions

giving rise to this claim occurred in Bexar County, Texas. Texas Civ. Prac. & Rem. Code §

15.002(a)(1).
                                               IV.

                                             FACTS

       Defendant Shining Star Transportation, Inc. (“Shining Star”) hired, retained, supervised, and

qualified Marcus M. Preston, Jr. (“Preston”), to operate a commercial motor vehicle. At all times

relevant to this lawsuit, Preston was acting in the course and scope of his actual and/or statutory

employment for the motor carrier. Defendant Marcus Mario Preston, Jr.'s job duties included

operating motor vehicles.

       On May 29, 2020, Preston was operating a tractor trailer in San Antonio, Texas, on behalf

of Shining Star. Preston was driving Westbound on the access road of SW Loop 410, near the Poteet
Jourdanton Freeway, when he collided with Plaintiffs’ vehicle as he attempted to maneuver a left

turn in heavy traffic. Plaintiffs were seriously injured in the crash. Based on the circumstances

surrounding the crash, it is apparent that Preston was fatigued and/or distracted by an electronic

device or something else, and/or he was not properly instructed how to manage the space around the

tractor trailer while maneuvering a turn.
                                                V.

                                      CAUSE OF ACTION

       Defendant Preston was negligent. Specifically, Defendant Preston failed to act as a

reasonable and prudent operator of a tractor trailer when he manuvered the right hand turn on SW
             Case 5:21-cv-00630 Document 1-2 Filed 07/02/21 Page 3 of 4



Loop 410, in San Antonio. Based on the facts of this wreck, it appears that Preston may have been

fatigued or distracted by an electronic device or something else. He was distracted and/or failed to

manage the space around his tractor trailer and he crashed into Plaintiffs’ vehicle. As a direct and

proximate result of this negligence, Plaintiffs sustained personal injuries. Defendant Shining Star

is vicariously liable for Preston’s negligence under the doctrine of respondeat superior.

        Defendant Shining Star was negligent. Specifically, Shining Star was negligent in its

qualification, hiring, training, supervision, and retention of Preston. As a direct and proximate result

of this direct negligence on the part of Shining Star, Plaintiffs sustained personal injuries.
                                                  VI.

                                             DAMAGES

        Plaintiffs seek to recover the following elements of damages, which were proximately caused

by Defendant's negligence:

        1.      Medical care expenses, past and future;

        2.      Lost wages and loss of earning capacity, past and future, as to Susan Mata;

        3.      Physical impairment, past and future;

        4.      Physical pain, past and future;

        5.      Mental anguish, past and future; and

        6.      Disfigurement, past and future.
Plaintiffs also seek to recover prejudgment interest, post-judgment interest, and court costs.

Plaintiffs’ damages, inclusive of attorneys fees, exceed the Court’s jurisdictional minimum and

exceed $75,001.00. Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiffs avers that they seek

monetary relief of over $1,000,000.00.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that citation be issued and

Defendants be served, and upon trial on the merits the Court enter judgment for Plaintiffs and

against Defendants, jointly and severally, for actual damages, together with prejudgment interest,

postjudgment interest, and court costs.
        Case 5:21-cv-00630 Document 1-2 Filed 07/02/21 Page 4 of 4




                                     Respectfully submitted,

                                     /s/ Sonia Rodriguez
                                     Texas Bar No. 24008466
                                     COWEN | RODRIGUEZ| PEACOCK
                                     6243 IH-10 West, Suite 801
                                     San Antonio, Texas 78201
                                     Telephone: (210) 941-1301
                                     Facsimile: (210) 579-8968
                                     E-Mail for Service: efilings@cowenlaw.com
PLAINTIFFS REQUEST A JURY TRIAL.
